                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF ILLINOIS



IN RE YASMIN AND YAZ                 :
(DROSPIRENONE) MARKETING,            : 3:09-md-02100-DRH-CJP
SALES PRACTICES AND                  :
RELEVANT PRODUCTS                    : MDL No. 2100
LIABILITY LITIGATION                 :
                                     : Judge David R. Herndon
________________________________
                              :
VICTORIA ANDERSON,            :
                              :
     Plaintiff,               :
                              : No. 3:10-CV-12145-DRH-PMF
                vs.           :
                              :
BAYER HEALTHCARE              :
PHARMACEUTICALS INC., et al., :
                              :
     Defendants.



                      ORDER REGARDING FEES


      Pursuant to Case Management Order 14 (Master Case doc. 1042), the

Fee Order entered on November 28, 2018 (Anderson member case doc. 32)

failed to account for the MDL Common Benefit Fund assessment and

therefore needs to be amended. CMO 14 and the terms of the executed

settlement Release provide for Bayer to deposit 6% of the gross Total

Settlement into the MDL Common Benefit Fund, which act it performed fully.

As a consequence, the remaining Settlement Funds of $197,400 were



1
deposited into the Qualified Settlement Fund (“QSF”) established by Lopez

McHugh.

        Therefore, the Court ORDERS Lopez McHugh, the administrator of

the QSF, which has possession of the said $197,400, to distribute the

settlement funds as follows:


    Plaintiff Victoria
    Anderson:                    $108,229.57
    Girard Gibbs/Danko
    Meredith law firms;
    expenses:                       $1,005.83
    Girard Gibbs/Danko
    Meredith law firms;
    fees:                        $62,180.69 1
    Seithel Law Firm LLC,
    fees:                           $2,792.89
    Seithel Law Firm LLC,
    expenses:                       $2,899.29
    Sugerman Law LLC,
    fees:                           $5,585.79
    Lopez McHugh LLP,
    fees:                           $2,792.89
    Lopez McHugh LLP,
    expenses:                       $1,176.80
    Rawlings Group
    (Medical Lien):               $10,736.25
    Total Settlement
    Fund deposited in
    Lopez McHugh QSF:           $197,400.00




1
        The Order Regarding Attorney Fee Submissions (member case doc. 32) awarded
        Girard Gibbs/Danko Meredith law firms $70,580.69 in attorney fees. The firms will
        receive $62,180.69 from the Lopez McHugh QSF, and the remaining $8,400 was
        received by the MDL Common Benefit Fund for attorney fees.

2
      All other terms and requirements of the Fee Order (member case doc.
32) remain in effect.

      IT IS SO ORDERED.


                                              Judge Herndon
                                              2018.12.05
                                              15:51:58 -06'00'
                                          United Stated District Judge




3
